IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-11011
                         Conference Calendar
                          __________________


ALCARIO VERA,

                                      Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; MIKE WARREN; G. ANDERSON,

                                      Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:95-CV-20-C
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the dismissal pursuant to Fed. R.

Civ. P. 12(b)(6) of a state prisoner's civil rights complaint

brought under 42 U.S.C. § 1983.   Appellant contends that the

district court erred by dismissing his complaint for failure to

state a claim upon which relief may be granted.   We have reviewed

the record, the magistrate judge's report and recommendation, and

the district court's order of dismissal, and find no reversible

error.   Accordingly, the district court's judgment is AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.